Case: 18-20332      Document: 00514784647         Page: 1    Date Filed: 01/07/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                    No. 18-20332                            FILED
                                 Conference Calendar                  January 7, 2019
                                                                       Lyle W. Cayce
                                                                            Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff–Appellee,

v.

OLMAN ERNESTO CASTALLON SOLIS,

                                                 Defendant–Appellant.


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:18-CR-35-1


Before KING, ELROD, and WILLETT, Circuit Judges.


PER CURIAM: *
       The Federal Public Defender appointed to represent Olman Ernesto
Castallon Solis has moved for leave to withdraw and has filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967), and United States
v. Flores, 632 F.3d 229 (5th Cir. 2011). Castallon Solis has not filed a response.
We have reviewed counsel’s brief and the relevant portions of the record



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-20332   Document: 00514784647    Page: 2   Date Filed: 01/07/2019


                               No. 18-20332

reflected therein. We concur with counsel’s assessment that the appeal
presents no nonfrivolous issue for appellate review. Accordingly, counsel’s
motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                    2